 

     

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 1 of 31

     

TO: Court Clerk;
RE: A true entry in the public records

“Clerk is to file” the attached prima facie documents, without judgment, under penalty of law via 18
USC §2076.' If a judge or other officer of the court intimidates, threatens, or corruptly persuades clerk
to conceal, remove, mutilate, obliterate, or destroy these prima facie documents in violation of 18 USC
§1512* the clerk thereby enters into a conspiracy and will be punished under the full extent of the law.

18 USC § 2071 Concealment, removal, or mutilation generally (a) Whoever willfully and unlawfully
conceals, removes, mutilates, obliterates, or destroys, or attempts to do so, or, with intent to do so takes
and carries away any record, proceeding, map, book, paper, document, or other thing, filed or
deposited with any clerk or officer of any court of the United States, or in any public office, or with
any judicial or public officer of the United States, shall be fined under this title or imprisoned not more
than three years, or both. (b) Whoever, having the custody of any such record, proceeding, map, book,
document, paper, or other thing, willfully and unlawfully conceals, removes, mutilates, obliterates,
falsifies, or destroys the same, shall be fined under this title or imprisoned not more than three years, or
both; and shall forfeit his office and be disqualified from holding any office under the United States...

§175.25 A person is guilty of tampering with public records in the first degree when, knowing that
(s)he does not have the authority of anyone entitled to grant it, and with intent to defraud, (s)he
knowingly removes, mutilates, destroys, conceals, makes a false entry in or falsely alters any record or
other written instrument filed with, deposited in, or otherwise constituting a record of a public office or
public servant. Tampering with public records in the first degree is a class D felony.

§175.05 Falsifying public records in the second degree is a class A misdemeanor. A person is guilty of
falsifying public records in the second degree when, with intent to defraud, he: Makes or causes a false
entry in the public records; or alters, erases, obliterates, deletes, removes or destroys a true entry in the
public records; or Omits to make a true entry in the public records in violation of a duty to do so which
lie knows to be imposed upon him by law or by the nature of his position; or Prevents the making ofa
true entry or causes the omission thereof in the public records.

§175.20 Tampering with public records in the second degree. A person is guilty of tampering with

public records in the second degree when, knowing that he does not have the authority of anyone
entitled to grant it, he knowingly removes, mutilates, destroys, conceals, makes a false entry in or

falsely. alters.any_record.or.other.written instrument filed with, deposited in, or otherwise constituting a

record of a public office or public servant. Tampering with public records in the second degree is a
Class A misdemeanor.

 

118 USC §2076 Clerk is to file. Whoever, being a clerk of a district court of the United States, willfully refuses or neglects to make or
forward any report, certificate, statement, or document as required by law, shall be fined under this title or imprisoned not more than one
ear, or both.

18. USC 81512 (6). Whoever [Judges] knowingly uses intimidation, threatens, or corruptly persuades another. person, or-attempts.to.do
50, or engages in misleading conduct toward another person, with intent to - (1) influence, delay, or prevent the testimony of any person
in an official proceeding; (2) cause or induce any person to — (A) withhold testimony, or withhold a record, document, or other object,
from an official proceeding; (B) alter, destroy, mutilate, or conceal an object with intent to impair the object’s integrity or availability for
use. in-an-official proceeding: .... shall be fined-under -this-title-or imprisoned not more than. 20. years, or both..(3). ....(c). Whoever
corruptly-(1) alters, destroys, mutilates, or conceals a record, dacument, or other object, or attempts to do so, with the intent to impair the
abject’s integrity or availability for use in an official proceeding; or (2) otherwise obstructs, influences, or impedes any official
proceeding, or attempts to do so, shall be fined under this title or imprisoned not more than 20 years, or both.
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 2 of 31

Notice of Appearance
And Removal of All Assumptions

Coblentz Court
Being held At

Connonwealth of Pennsylvania Court of Common Plea

Chester County Courthouse - Courtroom 8

201 West Market Street West Chester, Pennsylvania. Postal Code 19380

1.

eg

In front of Jeffrey R. Sommer
Docket # CP-15-CR-0000194-2021

I Jacob A. [of the family Coblentz] am n living breathing man. I am not the
person [corporation] JACOB A. COBLENTZ, that you my seek. I do not concent
to any jurisdiction or court proceedings that employ the use of corperate fictions in
the complaints that they file, based on fraud.

Any and all assumptions to this point shall be removed unless that assumption
is of course "Innocent Untill PROVEN Guilty". As we all deserve.

~—Any-and every court that I-am informed-of-and-or-appear-at; shall-be-a-Commeon-——---—-
Law Court / A Court of Record, as protected by the Constitution of these united
States of America. And shall adhere to Common Law / the Law of the Land.

At no point shall the Court through any means of ficticious convayance of
language, or personage, or any other means, drag me off to jurisdictions unknown
or known without proper and formal notification.

Lot 3

por 29
sree

10.

11,

42.

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 3 of 31

1, Jacob A. [of the family Coblentz] reserve all of my rights, and never willfully
give up any of my rights, for any reason, at any time.

I will not and have not plead innocent. I will not and have not pled guilty. I will
not plead at all. I will answer in the form of a demurrer, and I stand mute!

As a courtesy to the court I will always appear, in Propria Persona/Sui Juris,
always as a special appearance to settle matters at hand. I will always appear with
honor and dignity in my heart and soul.

I am here to accept any and all claims before this court. If there is a verified claim
against me let it, and the claimant be brought fourth now so this matter may be
addressed and settled.

I formally require a trial by a jury of 12 of my pears with an offical jury forman
to proceed with any and every criminal trial that may affect my life, liberty, or
property.

I formally envoke any and all of my inailenable rights constitutionally secured
and otherwise. I instruct/require the court to inform me of rights that I may not be
unaware of.

Let it be known that the courts and all of its officers have taken an Oath of
Office to protect and uphold the Constitution for the united States of America,
[Otherwise they should not be here] and to protect We The People. Makeing
themselves public servants amendable to us at all times.

I formally inform any and all public servants that fraud in this court, in any
form, shall not be tolerated.

[fs

Lit

Jacop A. [of the Coblentz family], in Pro Per/Sui Juris

9 oF &G

 
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 4 of 31

NOTARY

in Pennsylvania State, Chester County on the g i day of Boe.f 204i _ befor me the subscriber, persomally appeared

Jacob A (of the Coblentz family] to me known to be the living man describe in and who executed the forgoing Instrument and sworn
before me that he executed the same as their free will act and deed,

(Notary Seal)

 

=<
of Pennsylvania - Notary Seal
Commenwend. Reardon, Notary Public
Cnet ee ant ry 22,2025
mmission expires Janua .
ad Commission number 1237972 —
Member, Pennsyivanta. Associaton of Notati .

QehA oS Acad uw} |

My commision expires on f~ tal ~ol. ~~

       
    
   

  
 

 

3 of 3

30 &
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 5 of 31

YF
eee

Notice of Removal

From:
Commonwealth of Pennsylvania }
Court of Common Pleas
Docket No:CP-15-CR-0000194-2021
To:

United States District Court
For The Eastern District of Pennsyivania
Federal Case No:

 

For Cause:
Violation of Due Process
Authority:

United States Constitution Article Ti Section 2: The judicial

power shall extend to all cases, in law and equity, arising under
this Constitution,...

Notice is hereby given that I, Jacob Coblentz, in the above named case
hereby move to the United States Distrig Court poe Eastern District of

  

 

 
    

 

ooo CNS Y Lvania for-cause.—
" Jacok.€oblentz, in pro per
c/o 320 Commons Drive #106
Parkesberg, Pennsylvania. postal code —
19365

Yok 24
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 6 of 31

 

 

 

 

" Non-Statutory COVER SHEET | Date County Docket Number
COURT OF RECORD 4717/2921 Chester
Status - American This is a universal prima facie common law form used for non-statutory “actions at
Law 1. - or- Equity 0 law" only, No Filing Fee for cases proceeding under the rules of Natural Law.

 

 

C1 County Court | Name of Court United States District Court for the Eastern District of Pennsylvania

 

 

 

 

 

 

 

 

 

 

 

 

QO State Court Court Address _.001 Market Street_
Federal Court Philadelphia, Pennsylvania. 19106
Claimant (S) Use page 2 to list contact info. Wromgdoer'(S) Use page 2 to list contact info.
Robert Rawiey, Scoit A Massey,
Kevin Sterling, Nicole C Morley,
Jacob Coblentz Santina Rose Pescatore,
Assistance of Counsel Use page 2 to list contact info. Assistance of Counsel (if known) Use page 2 to list contact info.
Cause of Action —

I claim Trespass [ breach of contract, deprivation of rights under color of law,
kidnapping, grand theft auto, faise imprisonment, conspiracy, proprietorial misconduct, extortion]
did cause wrong or harm to my life, liberty, and property.

 

 

 

Has this action or one essentially the same been previously filed in Federal Court at any time? NoO) Yes = Equity M -or- Law 0

 

 

 

 

 

Case heard Judge/Magpistrate Previously Assigned
Tf yes was this case Vol. 0 Jnvol. 0) Dismissed Nol} Yes If yes, give date & Case No.
NATURE OF SUIT
_{PLACE AN [x] IN ONE BOX ONLY)
O1 Assault 1 Contract dispute (1 Habeas Corpus
1 Libel/Slander C2 Personal Injury Redress of Grievance
Violation of unalienable rights Malpractice C1 Enforcement of judgment
) Other Ct Accident 1 Other
(1 Other

 

 

 

 

 

CRIMINAL CASES ® Law Enforcement Criminal Report No 0 Yes J Attached © Grand Jury Indictment — No [1] Yes 0 Attached

 

 

 

—yJOrginal-Action—j-Ix]Removed-from-lower-court- [IRemanded from Appellate-Court -EJReinstated or Reopened--EiTransferred from. mo

Name of Court Commonwealth of Pennsyivania Court of Common Pleas Case Number _CP-15-CR-0000194-2021

 

 

 

Address 201 West Market Streer, Suite 4100 West Chester, Pennsylvania, 19380
CLERK IS TO FILE 18 USC §15)2 (6) Whoever knowingly uses intimidation, threatens, or corruptly persuades another person, or altempts to do so, or engages in

misleading conduct toward another person, with intent to - (1) influence, delay, or prevent the testimony of any person in an official proceeding; (2) cause or induce any
person io — (A) withhold testimony, or withhold a record, document, or other abject, from an official proceeding: (B) alter, destroy, mutilate, or conceal an object with
intent to impair the object's integrity or availability for usc in an official proceeding; ... shall be fined under this title or imprisoned not more than 20 years, or both, (3) ...
(c} Whoever coruptly-(7) alters, destroys, mutilates, or conceals a recand, document, or other object, or attempts io do so, with the intent to impair the cbject’s integrity or
availability for use in an official proceeding; or (2) otherwise obstructs, influences, or impedes any official proceeding, or attempts to do so, shall be fined under this title or
imprisoned not more than 20 years, or both,

18 USC § 207% Concealment, removal, or mutilation generally (a) Whoever willfully and unlawfully conceals, removes, mutilates, obliterates, or destroys, or attempts to do
sO, or, with intent to do so takes and carries away any record, proceeding, map, book, paper, document, or other thing, filed or deposited with any clerk or officer of any
court of the United States, or in any public office, or with any judicial or public officer of the United States, shall be fined under this title or imprisoned not more than three
years, or both. (b) Whoever, having the custody of any such record, proceeding, map, book, document, paper, or other thing, willfully and unlawfully conceals, removes,
miuiijates, obliterates, falsifies, or destroys the same, shall be fined under this title or imprisoned not more than three years, or both; and shall forfcit his office and be
disqualified from holding any office under the United States...

ba 29

 

 

 

 

 
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 7 of 31

Claimant'(S) contact info.

ASSISTANCE OF COUNSEL contact info.

 

~ Jacob Coblentz c/o 320 Commons Drive # 106
Parkesburg Pennsylvania. postal code 19365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ph (717) 344-2203 ~=9Fax() - Ph{ ) - Fax( ) -
Phqe ).  -_.lOFax( +) - Phd )-_s—si‘é@Fagx—CO*)Y_' -
Pht ).- OO CFax( DL - Ph )~ tié«éWFax (GD) -
Pht ). - ss Fax( } Ph( jj} - Fax( )_ -
Wrongdoer ({S) contact info. Wrongdoer (s) . contact info.
Robert Rawley 2 Moxley Lane Scott A Massey 305 S. Third St.

 

Avondale, PA. T9311

Oxford, PA. 19363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ph (610) 268 - 2022 Fax(  ) - Ph ¢ 619 932 - 4305 Fax() -
Kevin Sterling 2 Moxley Rd.
Avondale, PA. 193171
Ph (610) 268. ~ 2022 Fax() - Ph() - Fax() -
Nicole C Morley 201 W Market St. Ste 4450
West Chester, PA. T9380
Ph (610) 344 - 6832 Fax(  ) - Ph( ) - Fax( ) -
Santiana Rose Pescatore 725 Kenifwerth Ave Ste 2
Cherry Hill, NJ. 08002
Ph (856) 795 ~ 8880  Fax( ) - Ph( ) - Fax() -
Attach additional page if necessary
COURTHOUSE ASSIGNMENT
Magistrate is to be designated by the Clerk of the Court.
Magistrate is so designated.
, Clerk of Court by __ Deputy Cletk, DATED

 

meee

 
wa
if
Sees

 
 
 

 

 

™rCaSe 2 1-cr-HO1/70-WB bocument 1 Fileddj4/26/21 PagesSotel. ~~
NITED STATES DISTRICT COURT FOR THE

Eastern District of Pennsylvania
* 601 Market St #2609 Philadelphia, PA.19106_ +

 

lacob Coblentz
cfo 320 Cormmens Drive #106
Parkesburg, Pennsylvania. postal cade 19365

   
   
  
  
  
  
 
 
 
 
 
 
 
 
 
 
 
  

TURISDICTION; Court of Record!
under Natural Law"

 

 

4 istrate/Judge:
Claimant(s Magistra .
&) Federal Case No.
Against ACTION AP LAW"
Robert Rawley 610-268-2022. - REMOVAL FOR CAUSE’ ©
A 2 ‘ i rey A att Statutory Case No
5 i , | .
Kevin Sterling 610-268-2022 Mi-15305-CRANI005 88-2020
2 Moxley Rd a
Averdale, BA. 19944 ORIGINATING COURT:
Nicole © Morley 610-344-6832 MAG. DIST #:
701 W Market St. Ste 4450 Mi-15-3-05
West Chester, PA. 19380 305 § Third Se.
Santina Rosa Pescator B5f-795-REEO Oxford, PA. 19363
725 Keniiwenh Ave. Ste
2 Cherry Hill, NLOSD02
soe : unten 640-932-4505 Pennsylvania State ;
FG aor
ane 88
Oxford, Fa. 19363 Chester County 5
Wrongdoer{s)

Jacob A Coblentz, a Natural Person’ of Pennsylvania, hereinafter Petitioner, in this court of
record, procecding according to Natural Law hereby moves the above said court of origin to the
above

? 44 Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generaily to hold it, and proceeding according to the course of common law, its acts and proceedings

being enrolled for a perpetual memorial.” Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229, Ex paste Gladhill, 3 Metc.
Mass., 171, por Shaw, C.1. Soc, also, Ledwith v. Rosalsky, 244 NV. 406,-155 MLE. 688, G89.

? As distinguished from enacied positive iaw

3 AT LAW: According to Natural Law independent of enacted law; by, for, or in law; particularly in distinction from that
which is dene in or according io equity - Hooker v. Nichols, 116 N.C. 157, 21 S.E. 208

* Article IY Section 2: The judicial power shail extend to all cases, in law and equity, arising under this Constitution, the
taws of the United States, and treaties made, or which shall be made, under their authority;...

“Soul (peopic): Poople are supreme, not the sine. - Waring v3. die Mayor of Savanah, 4G Georpiaar 93; The state cannni
diminish rights of the people. - Heriado v. California, 100 US 516; _.at the Revolution, the sovereignty devolved on the
people; and they are truly the sovereigns of the country, but they are sovereigns without subjects...with none to govern but
themselves... - CHISHOLM v. GEORGIA (U3) 2 Dali 415, 434, 1 L Hd 446, 435, Z DALL (1793) pp471-472]: “Persons™
are of two kinds, natural and artificial. A natural nerson ix a human heine. Artificial nersons inciode a entlertian or

26 29
a Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 9 of 31

said federal district court for cause, pursuant to Article TI Section 2 for violation of petitioner’s

 

. . unalienable right of due process protected by the 5" and 7" Amendment.”

20 Whereas; Petitioner sues Robert Rawley, Kevin Sterling, Nicole c Morley, Santina Rose
Pescatore, Scott A. Massey, hereinafter Wrongdoers, for reparations; Petitioner being a natural
person preserve’s jurisdiction stated above in a court of law that proceeds according to

Natural Law independent of enacted law. As grounds in support of removal Petitioner states as
Follows:

25 Wrongdoers, having no agreement with Petitioner, conspired* under color of law in a nisi Prius’
de facto" quasi! court not of record proceeding “in equity” and not at law? and

having rights and duties. The latter class of artificial persons is recognized only to a limited extent in our law. Examples are
the estate of a bankrupt or deceased person. Hogan v. Greenfield, 58 Wyo. 13, 122 P.2d 850, 853.
* Amendment V: No person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment or
indictment of a Grand Jury, except in cases arising in the land or naval forces, or in the Militia, when in actual service in
time of War or public danger; nor shail any person be subject for the same offence to be twice put in jeopardy of life or limb;
nor shali be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or property,
without due process of law; nor shall private property be taken for public use, without just compensation.
7 Amendment VII: In suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by
jury shall be preserved, and no fact tried by a jury, shali be otherwise reexamined in any Court of the United States, than
according to the rales of the common law.
*18 USC 241: If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any State, Territory,
Commonwealth, Possession, or District in the free exercise or enjoyment of any right or privilege secured to him by the
Constitution of jaws of ihe United States, or because of his having so exercised the same; or If two or more persons go it
disguise on the highway, or on the premises of another, with intent to prevent or hinder his free exercise or enjoyment of any
right or privilege so secured They shall be fined under this title or imprisoned not more than ten years, or both; and if death
results from the acts committed in violation of this section or if such acis include kidnapping or an attempt to Kidnap,
aperavated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, they shail be fined under
this title or imprisoned for any term of years or for life, or both, or may be sentenced to death.
* NIST PRIUS: is a Latin-ierm (Bouvier’s Law) Where courts bearing this name exist in the United Staies, they are
instituted by statutory provision.; Black’s 5th “Prius” means “first.” “Nisi” means “unless,” A “nisi prius” procedure is a
procedure to which a party FIRST agrees UNLESS he objects.; Blacks 4th - A rule of procedure in courts is that if'a party
fails to object to something, then it means he agrees to it. A nisi procedure is a procedure to wiiich a person bas faiied to
’ object A “nisi prius court” is a court which will proceed unless a patty objects. The agreement to proceed is obtained from
the parties first.
“NE FACTO: In fact, in deed, aciuatiy. This phrase is used to characterize an officer, a government, a past action, ora staie
of affairs which must be accepted for all practical purposes, but is illegal or illegitimate. In this sense it is the contrary of de
________jure, which means. rightful, legitimate, just, or constitutional. Thus, an officer, king, or government de facto is one who is in
actual possession of the office or supreme power, but by usurpation, or without lawful title; while an officer, Ring, or
governor de jure is one who has just claim and rightful title to the office or power, but has never had plenary possession of
it, or is not in actual possession. 4 BI.Comm. 77, 78. MacLeod v. United States, 229 U.S. 416, 33 S.Ct. 955, 57 L.Ed. 1260;
Wheatley v. Consolidated Lumber Co., 167 Cal. 441, 139 P: 1057, 1039. .
1 QUASI: Lat. As if; almost as it were; analogous to. This term is used in legal phraseology to indicate that one subject
resembles another, with which it is compared, in certain characteristics, but that there are intrinsic and material differences
between them, Bicknell v. Garrett, 1 Wash.2d 564, 96 B2d 592, 595, 126 A.L.R. 258; Cannon v. Miller, 22 Wash.2d 227,
155 P.2d 500, 503, 507, 157 A.L.R. 530. Marker v. State, 25 Ala.App. 91, 142 So. 105, 106. It is often prefixed to English
words, implying mere appearance or want of reality. State v. Jeffrey, 188 Minn. 476, 247 N.W. 692, 693.
2 AT LAW; [Bouvier’s] This phrase is used to point out that a thing is to be done according to the course of the common
law; it is distinguished from a proceeding in equity.; ALI. CASES AT LAW. [Black’s Law 4th] Within constitutional

MOVE For CAUSE PAGE 2 or 4

B ok 24
ad ‘

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 10 of 31

Did trespass [willfully injure, oppress, defraud and deprived’"] petitioner their
unalienable right’* of due process, secured by the Bill of Rights, with the intent to
proceed unlawfully carrying petitioner away to jurisdictions unknown.

2) Wrongdoers not being able to prove a claim and fiduciary authority over petitioner
necessary for a iawfui seizure of body and/or property in a court of record conspired and
devise a plan under the color of law to bypass petitioner’s unalienable right of “due
process” in a court not of record in jurisdictions’ unknown.

3) Wrongdoers are fraudulently denying petitioner’s unalienable right of due process" in

court of record proceeding according to Natural Law protected by Amendments V and
VU.

Wryererore petitioner moves this court for an order with prejudice commanding
wrongdoers to cease and desist from their unlawful scheme of extortion and restore the
plaintiff to their original state, inctuding the returning of all assets and monies stolen
from petitioner. Petitioner requires restitution as follows: Each wrongdoer is to pay
restitution to petitioner in real money'* in the amount of $1,000.00 face vaiue’’ 40 each

for violating petitioner unalienable nght

guaranty of jury trial, refers to common Jaw ac-tions as distinguished from causes in equity aud certain other proceedings.
Breimhorst v. Beck-man, 227 Minn. 409, 35 N.W.2d 719, 734. According to law; by, for, or in Jaw; particularly in
distinction from that which is done in or according to equity; or im tithes such as sergeant at law, barrister at law, attorney or
counsellor at law. Hooker v. Nichols, 116 N.C. 157, 21 5.E. 208.

348 USC 242 Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any person in
any State, Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or immunities
secured or protected by the Constitution or laws of the United States, of io different punisinnenis, pains, or pefaliies, on
account of such person being an alien, or by reason of his color, or race, than are prescribed for the punishment of citizens,
shail be fined under this title or imprisoned not more than one year, or both; and if bodily injury results from the acts
committed in violation of this section or if such acts include the use, attempted use, or threatened use of a dangerous
weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten years, or both; and if death results
from the acts committed in violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated

imprisoned for any term of years or for life, or both, or may be sentenced to death.
1442 USC 1983 Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or
Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thercof to the deprivation of any rights, privileges,.or immunities secured by the Constitution and
laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress,... 5 “Law
of the land,” “due course of law,” and “due process of law” are synonymous. Peopie v. Skinier, Cal, 110 P.2d 41, 45; Siale
y. Rossi, 71 R.1. 284, 43 A.2d 323, 326; Direct Plumbing Supply Co. v. City of Dayton, 138 Ohio St. 540, 38 N-E.2d 70, 72,
137 A.L.R. 1058; Stoner v. Higginson, 316 Pa. 481, 175 A. 527, 531.

6US CONSTITUTION ARTICLE I Secrron 10; No state shall ... make anything but gold and silver coins a tender in
payment of debts.

MOVE FOR CAUSE PAGE 3 OF 4

G of 29

 
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 11 of 31

 

of due process secured by the Bilt of Rights. Wrongdoers, governed by USC Title 18, acted
under color of law'® in one accord and thereby a conspiracy in violation of 18 USC §241 and 18

USC §242. Petitioner is not seeking prison sentences but only restitution as required by

  

common law.

45 Jacob Coblentz, in Pro Per

 

NOTARY

50 Pennsylvania State, Chester County on this aC day of Apel : 202} before me the subscriber, personally appeared
Jacob Coblentz to me known to be the living man descrite in and who executed the forgoing instrument and sworn before

me that he executed the same as their free will act and deed.

(Notary Seal) Notary

Commonwealth of Pannsyivania - Notary Seal
Deborah J. Reardon, Notary Public
Chester County
My commission expires January 22, 2025
Commission number 1237912

Member, Pennsylvania Association of Notarles

debvhh YL hewrdir
x 74

 

 

 

 

 

 Morgatt Silver dollars
16 COLOR OF LAW: The appearance or semblance, without the substance, of legal right. State v. Brechler, 185 Wis. 599,
202 N.W. 144, 148. ‘

MOVE FOR CAUSE PAGE 4 or 4

lob 29
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 12 of 31

Living Testimoney of Jacob Coblentz in the Form of an Affidavit

I, Jacob Coblentz, Affiant, being of lawful age, qualified and competent to
testify to, and having firsthand knowledge of the following facts, do hereby
swear that the following facts are true, correct and not misleading. I have
been carried away to jurisdictions unknown and denied my unalienable right

of due process in a court of record that proceeds according to Natural Law.

On October 18, 2020 a friend and I pulled into Wawa in Nottingham
township to get gas. Robert Rawley (badge #14030) and Kevin Sterling
(badge # unknown) both oath taking public servants, were at Wawa putting
gas in the state owned motor vehicle that they had that morning. As I was
putting gas in the truck Robert Rawley and Kevin Sterling rolled around the
pumps looking excessivly in my direction. And according to Robert Rawley
unlawfully ran the tag number of the truck we were in without probable cause
of any crime according to the writing (unsigned AFFIDAVIT of PROBABLE
CAUSE) that was filed. This being the start of the tresspasses to my Life,
Liberty, and Property.

 

After putting gas in the truck we pulled forward from the pump to the
curb of the store to use the restrooms and get refreshments. Upon exiting the
truck Robert Rawley and Kevin Sterling turn on the emergency lights and

demand me to get back in the truck. After not answering my questioning of

1 ar 7
lt of 20

 
ra

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 13 of 31

why, and excessively excerting his authority (acting outside the scope of their
authorized duties) for me to get back into the truck. I finally got back into the
truck atwhich point Robert rawley came to my side of the truck demanding me
not to shut the door, began arguing with me about why he had the authority to
even seize me at all beings there was still no is probable cause of any crime

that he could articulate.

Now Robert Rawley demands that I exit the truck and after some more
back and forth between the two of us, he places his hand on his tazer. So
now being threatened I get out of the truck. Robert Rawley grabs one arm
and Kevin Sterling grabs the other arm and (I'd say excessively) esscort me
to the front of the state owned vehicle they were in. Having already told them
that I wasn't answering questions and that I didn't consent to any searches or
seizers, they then placed me in cuffs. Then search the truck and put my
Fainnd ant an the curh and called a towtruck to come steal the truck we were
in. Then proceed to kidnap me and place me in the back of the state owned

vehicle they had.

 

Proceeding with their tresspasses to my Life; Liberty, and-Proprety;

 

 

Robert Rawley operating the state vehicle erratically and at excessive speeds,
takes us to the Jennersville Hospital and tells me that I'm going to give them
blood for a test. At this point I told them that they were going to need a

wartrent to take my blood. He read some paner and told me Thad no choice.

2 of 7

Igor 2G
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 14 of 31

Once again I dissagreed with the man. Knowing that my Pennsylvania
Identification card that was in his possesion (he unlawfully obtained after
going ahead without my permission to search me) was signed with ,U.D. ucc
1-308 without predjudice, reserving all of my rights. Hence not giving them

implied concent to do anything without my permission or a warrant.

Now They load me back up and go to the Avondale state police barracks.
Here I'm cuffed to the wall and interrogated. Feeling I had no other choice I
answered a few of their questions. Everything they made me sign, I signed
U.D. (under duress). Then they proceed to take me to Chester County Prison
to be unlawyfully imprisioned against my will. Everything that has been
signed has been under duress and has been marked to signify me reserving

my rights and not giving up any of my rights.

On October 19, 2020 there was a video court hearing with Scott A
Massey (dist mag 15-3-05) were an unconstitutional excessive bail of
$100,000 was set to extort money from me. To which I immedately objected

to for being excessive. Adding to the list of tresspasses to my Life, Liberty,

 

~~and Property; and-denial of Due Process:

On October 26, 2020 arrangements had been made and the extortion
(bail) had been paid.Continuing with the trespasses on my Life, Liberty, and

Property, they kept me imprisioned against my will untill the following day

3 of 7
1 29
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 15 of 31

October 27, 2020 when they held another video hearing with Scott A

Massey. Apparently the prosecution was not ready and Scott A Massey
verbally reprimanded them for not being ready and causing everyone to waste
their time. Then he told me he was going to look into why I had not been
released yet. A little while later they finally released me from Chester County
Prision. and again to note that anything that I had to sign, I signed with a

notation to reserve all of my rights and not to give up any of my rights.

Now I had been instructed to get ahold of bail administrations office
which i did. And for a few weeks kept up with calling them once a week.
They had been persisting to intimidate me into going to a councilor that they
normally use to get a drug and alcohol evaluation. I confered with councel
and it was decided that this action could be misinterpreted as an admission of
guilt. So I informed them of this and told them that an evaluation would not

be happening.

The preliminary hearing got rescheduled untill November 24, 2020. On or

around November 18, 2020 I filed a responsive pleading in the form of a

responded to, and requests for oaths of office, and other necessary

documents needed for them to officially be able to operate.

November 24, 2020 my roomate accompanied me to Scott A Masseys

4 6

(4 of 29
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 16 of 31

office for the scheduled hearing. When we were called into the courtroom
Scott A Massey encouraged me me to reschedule the hearing. he also
encouraged me to speak to legal counsel. so he sent me to the clerk to
reschedule. It is my belief that the prosecution was not ready yet causing the

encouragement to postpone set hearing.

The Preliminary hearing was yet again rescheduled untill January 18,2021.
On or around January 10, 2021 Scott A Massey sent his contract renewal
form amd insurance paperwork that had been requested. Please note that I do
not believe this contract renewal to be his oath of office. On or around
January 15, 2021 when I called the District Attorneys office they had yet to
assign an attorney to this unlawful set of trespasses and fraud upon a

American State Citizen.

On January 18,2021 my roomate and I yet again go to Scott A Massey's
office for a preliminary hearing. We were called in an they ask me about
councel to which I explained I had talked to councel and that I was there to

settle the matter and that I was challenging jurisdiction. They proceed to just

~~go-along with disregarding my questions of jurisdiction: In the process of all--—---------- -

this Robert Rawley stated when ask what he took an oath to uphold, his duty
was to uphold Pennsylvania State law. He aslo alludeed in the proceeding that
running the registration on cars without probable cause of a crime was within

his authority and operational procedure. At this npoint having Scott A

sot 7
jot ag
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 17 of 31

Massey, Robert rawley, and the prosecution all working against me I
demanded for them to produce a verified claim against me a living breathing
man and bring it forth. Then I stated that they didn't have one. So again I
stated that I was for the record again challenging jurisdiction. Then Scott A

Massey ruled in their fsavor and I stormed out of the building.

As of today April 15, 2021 I have yet to be served by mail or email or by
smoke signal or any other way of anything to do with these trespasses of my
Life, Liberty, and Property. Yet when I get online and find out that they have
arraigned me without any serving me any notice of it. And that they have
scheduled a criminal trial April 26, 2021, now being less then 10 days till the
hearing i have still not been served or informed of not giving me due process or
or time to prepare for a criminal trial set to take place on April 26, 2021 in

courtroon 8 with Jeffery R. Sommer, as the judge, at 1:30pm with Nicole C.
Morley, (district attorney supreme court #092539) and Santina Rose Pescotore

(assistant district attorney supreme court #327517) as the prosecution. Again,
to

date I've not been informed by the court or by the District Attorneys office of

anything since the hearing at Scott A. Massey's, office.

I claim trespass [breach of contract, deprivation of right under color of

law, false imprisionment, theft, extortion, cospiracy, and malicious
prosecution]

6 of 7

iG of BG
Case 2:21-cr-00179-WB Document 1 Filed 04/28/21 Page 18 of 31

did cause wrong and harm to my life, liberty, and property.

I require the end of this unconstitutional extortion [bail and pretrial
administrations judgements, or assumptions unless the assumption is innocent
untill proven guilty] and the return of my property.

t 45% of the Excessive $100,000.00 that had been extorted.
2 $430 extortion to release the stolen truck.

3 Compensation for the 9 days of unlawful false imprisonment.

Wi

acob Coblentz, Affiant

*to be paid in lawful dollars*

NOTARY

in Pennsylvania State, Chester County, on this 7IO day of Mari , 20 & (, before me, the
undersigned Notary Public, personally appeared Jacob Coblentz, to me known to be the living (wo)man
described herein, who executed the forgoing instrament, and has sworn before me that he executed the same as

his free-will act and deed.
hdetrLr f Aoeansir
(Notary seal) f
Notary

a!

j-ga- 2s

 

Commonwealth of Pennsylvania - Notaty Seal
Deborah J. Reardon, Notary Public

Chester County
My commission expires January 22, 2025
Commission number 1237912

Member, Pannaylvania Association of Notaries

My commission expires:

 

 

 

 

7 of 7
17 OF 29
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 19 of 31

 

 

 

ST "
SWORN STATEMENT
For use of this for, see AR 190-45; the proponent agency is PMG.
PRIVACY ACT STATEMENT
AUTHORITY: Title 10, USC Section 301; Title 5, USC Section 2951; E.0. 9397 Social Security Number (SSN).

PRINCIPAL PURPOSE: To document potential criminal activity invoiving the U.S. Army, and to allow Army officials to maintain discipline,
law and order through investigation of complaints and incidents.

{| ROUTINE USES: Information provided may be further disclosed to federal, state, local, and foreign government law enforcement
agencies, prosecutors, courts, chiki protective services, victims, witnesses, the Department of Veterans Affairs, and
the Office of Personnel Management. Information provided may be used for determinations regarding judicial or
non-judicial punishment, other administrative disciplinary actions, security clearances, recruitment, retention,
placement, and other personnel actions.

 

 

 

 

DISCLOSURE: Disclosure of your SSN and other information is voluntary.

1. LOCATION 2. DATE (YYYVMMDD) 3. TIME 4. FILE NUMBER

State of Pennsylvania, County of Chester 04/21/2021

5. LAST NAME, FIRST NAME, MIDDLE NAME 6. SSN 7. GRADEATATUS
Cobleniz, Jacob Aaron 199-538-2911 American State Citizen

 

 

 

8 ORGANIZATION OR ADDRESS

care of 1104 Octorara Trail Parkesburg, Pennsylvania Postal Code 19365
9. ~

 

I, Jacob Aaron Cobfentz. Affiant _ WANT TO MAKE THE FOLLOWING STATEMENT UNDER OATH:
The Pennsylvania State Police Officer, ROBERT RAWLEY psp# 14030 simulated a legal process by filing in ithe

4 District Court 15-3-05 of Pennsylvania County of Chester a Criminal Complaint and a writing to the District Court

15-3-05 of Pennsylvania County of Chester on Behalf of a Plantiff without legal standing in Pennsylvania, resulting in a

malicious prosecution Under Color of Law intended to deprive me of my life, liberty or property.

1) It is my belief that ROBERT RAWLEY, did not execute the Federal Loyalty Oath in 4 U.S.C 101 required of every
state executive officer or judicial officer to satisfy the sixth Article of the Constitution of the United States and as a result
ROBERT RAWLEY is NOT Constitutionaly qualified to bring may matter to the court that could adversely effect my life,

liberty, or property.

2) The Plaintiff: Commonwealth of Pennsylvania, does not have any legal standing in Pennsylvania to sue or be sued.

 

3) Scott A Massey ( MDJ Court of Pennsylvania County of Chester Judiccial Officer) is not the full legal name of any

resident of Pennsylvania United States.

4} Nicole C. Marley, is not the full legal name of any resident of Pennsylvania, United States.

 

Ie PAGE1OF 2 PAGES
ADDITIONAL PAGES MUST CONTAIN THE HEADING "STATEMENT OF. TAKEN AT DATED

10. EXHIBIT 11. INITIALS io MAKING STATEMENT

 

 

 

 

THE BOTTOM OF EACH ADDITIONAL PAGE MUST BEAR THE INITIALS OF THE PERSON MAKING THE STATEMENT, AND PAGE NUMBER
MUST BE INDICATED.

MA EASE 9007 AI Anne PREVINIS ENMANG ARF ARCA ETC AON At MES

If 26

 

 

 
an

j

see

MS

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 20 of 31

STATEMENT OF Jacob Aaron Coblentz. = Affiant) = yaxenaT [*

DATED

it 902
9. STATEMENT {Conlinued}
5) Nicole C. Morley, is not the name of any Pennsylvania Lawyer constitutionally qualified to

prosecute for a client in a matter that could adversely effect my life, liberty, or property.

6) It is my belief that Scott A Massey did not execute the Federal Loyalty Oath in 4 U.S.A 101 required of every
state executive officer or judicial officer to satisfy the sixth Article of the Constitution of the United States and as a result
1 Scott.A Massey is Not Constitutionally qualified to judge any matter that could adversely effect my life, liberty, or

property.

Tam the victim of an Unconstitutional Color of Law stimulated legal process by a person allegedly license as
“learned in Law" for a “Plaintiff” having no legal standing Pennsylvania, before a judicial officer lacking the
constitutional authority to deprive my person of life, liberty, or property. My person and property have been damaged by
the malicious prosecution and intentional tort of a member of the State Bar of Pennsylvania. 1 pray the court discharge

this proceeding and provide compensation for charges and other relief the court deems equitable.

 

" AFFIDAVIT
L Jacob Aaron Coblentz. —_Affiant , HAVE READ OR HAVE HAD READ TO ME THIS STATEMENT
- WHICH BEGINS ON PAGE 1, ANDENDSON PAGE 2 __ | FULLY UNDERSTAND THE CONTENTS OF THE ENTIRE STATEMENT MADE

BY ME. THE STATEMENT iS TRUE. I HAVE INITIALED ALL CORRECTIONS AND HAVE INITIALED THE BOTTOM OF EACH PAGE
CONTAINING THE STATEMENT. | HAVE MADE THIS STATEMENT FREELY WiTHO) J, HOPE OF BENEFIT OR REWARD, WITHOUT

 

 

 

 

 

 

 

Yer Le Ea e 3 i Pex i

 

 

 

 

 

 

 

 

 

 

 

1G oF EG

iy PPI 19 365
MAKING : TEMENT Cammonweatth of Pennsytvania - Seatti ~
INITIALS OF PERSON STA Diana D. DeFranco. Natary ~ PAGE 2 OF 9 PAGES
: iancaolerSounty— ate :
Case 2:21-cr-00179-WB Document 1 Filed 04/28/21 Page 21 of 31

Notice and Demand by We the People

Declaration of Support:
My name is Jacob A Coblentz

, and I am a free-bom American; inhabiting the land
called (City) __Parkesb

. (State) _ Pennsylvania

1 stand firmly in support of Marlena Pavlos Hackney, owner of Marlena’s Bistro in Holland, Michtgan,
and her 6" Amendment-authorized “Assistance of Counsel” Rick Martin, of the Constitutional Law
Group. Sims v. Aherns, 271 S.W. 720 (1925) “The practice of law is an occupation of common right.” A
bar card is NOT a license, it’s a dues card and/or membership card. A bar association is what it is, a club,
an association is not a license, it allegedly has a certificate through the State, the two are not the same.

   

A Public Trust has been breached by the STATE OF MICHIGAN actors, specificaily by Judge
Rosemarie B. Aquilina and Attorney General Dana Nessel. It has come to my attention that these Law-
abiding Americans have been flagrantly and shamefully deprived of their God-given, constitutionally ©
protected rights, which were converted into crimes by inferior, de facto courts of lawless, administrative

procedures, They both were denied their constitutionally protected rights to represent ciemselves in a

peaceful, lawful manner to the court arbitrarily denying them of thelr rights and locking them up.

Marlena and Rick are Americans on the land, with unallenabie rights. The violation of those rights is a
crime, which the People view with the utmost contempt. Every moment that these brave patrlots are
incarcerated is an affront to our Constitution and the Rule of Law. The Constitution Js a st of restrictions
for government to protect our God given rights.

All laws that are repugnant to the Constitution are null and void, as was made clear in Justice Jotn
Marshall’s statement of principle near the end of his opinion, “that a law repugnant to the constitution is

void, and that courts, as well as other departments, are bound by that instrument.” Marbury v. Madison
(1803)

We, the People shall no longer tolerate tyranny. Any and all un-Constitutional actions by elected public
servants; including “judges”, senators, sheriffs, congressmen and legislators; shall be punished to the
fullest extent of the law. We, the People: with our feet on the land called: United States of America, do
hereby Notice the Court and Demand that Marlena Pavios Hackney and Rick Martin’s Gad given,
Constitutionally- protected rights be restored, according to Common Law status, and their standing be
protected at all times from further violations of Constituttonally protected rights of religious freedom;
having a higher authority to whom they must answer; from whom, these courts cannot protect, As per

Hale v. Henkel (1906) They owe no duty to the state and can stand on their God given rights as aa
American citizen.

_We, therefore; demand the Sherlff to release these Americans; having been unlawfully detained by

inferior courts without due process of law guaranteed in the organic Constitution of the United States of
America. Failure to do so will be met with the People’s Articles of Impeachment.for ail guilty parties and
will ultimately result in the courts demise and lawful imprisonment.

18 U.S. Code § 242 - Deprivation of Rights Under Color of Law

18 U.S. Cade § 241 - Conspiracy against rights -

28 U.S. Code.§ 1356 - Seizures noywithin admiralty and maritime jurisdiction
ion ‘ deprivation of rights

42 U.8. Cade § 1993 - ti
Dated_4//A0 /foal

      
  
   

  

 

Autographed: _ Ly /

26 ok 2G
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 22 of 31

  
  

POLICE CRIMINAL COMPLAINT

 

 

 

Docket Number: Bata Filed: OTNiLivaScan Number: Complaintincldent Number
ff X989603-6 PA2020-1471024
: First: Middle: Last:
Defandant Name: Jacob Aaron | COBLENTZ

 

 

 

 

 

 

AFFIDAVIT of PROBABLE CAUSE

Your Affant is a member of the Pennsylvania State Police assigned to the patrol saction at the Avondale barracks of Troop J. On

10/18/2020 your Affiant was on duty and in marked State Palica Vehicle, J2-41, while in full uniform. Your Afflant was partnered with
Trooper Kevin STERLING.

_ On 1018/2020 at approximately 0247 hours, | was on patrol in the parking fot of Wawa, located at 100 Ponds Edge Drive, West
Nottingham Township, Chester County, Pannsylvania. | observed-a Red and Biack Dodge Ram 1500 Pickup Truck bearing &
Pennsylvania registration ZHX1142 turn teft into the Wawa Parking tot fram West Chtistine Road (SR-272)° °° .

Peres

1 observed dacob COBLENTZ exit the diiver's seat of the vehicle.
A query of COBLENTZ produced his PENNDOY driver's license photograph onto my In-car computer. | verified that that was
COBLENTZ thal } observed uperaling the Vehicle and slewalng Gut drihaarivers seat of the vehicle to pump gas. The query of

COBLENTZ revealed that his license was currently under suspension for reasons of DUI, and an active arrest warrant through the
Chester Coury District Attorney's Office.

A query of COBLENT2’s driving history revealed that he had been convicted of driving on a DUI suspended driver's license (16438)
sight (8) previous times, ‘ ! TEE ee

After pumping gas, COBLENTZ then pulled forward inte a parking space. At this time | activated my emergency lights and siren to - Set “,
faitiate a teaffic stop on the vehicle. meee

  

COBLENTZ immediately exited the vehicte anid thrav his hands in the air. Trooper STERLING ordered COBLENTZ back into ihe
vehicle. It took mulliple commands to get COBLENTZ to get back Into his vehicle. | then approached the vehicle and COBLENTZ
: Immediately began arguing with me. | observed that the vehicle did net have an Inspection sicker displayed. t advised him we were

stopping him because his license was suspended, and | abserved him operating the vehicte on the roadway. COBLENTZ's speech
was extremely thick and slurred. .

- CONTINUED -

1, TPR. ROBERT RAWLEY, BEING DULY SWORN ACCORDING TO THE LAW, DEPOSE AND SAY THAT THE

FACTS SET FORTH IN THE FOREGOING AFFIDAVIT ARE TRUE AND CORRECT TO THE BEST OF MY
KNOWLEDGE, INFORMATION AND BELIEF.

I CERTIFY THAT THIS FILING COMPLIES WITH THE PROVISIONS OF THE CASE RECORDS PUBLIC ACCESS
POLICY OF THE UNIFIED JUDICIAL SYSTEM OF PENNSYLVANIA THAT REQUIRE FILING CONFIDENTIAL
INFORMATION AND DOCUMENTS DIFFERENTLY THAN NON-CONFIDENTIAL INFO: MATION AND DOCUMENTS.

Spc. Pre [BALI Ee PL

 

 

 

 

 

 

 

 

(Signature of Affiant)
Sworn to me and subscribed before me this day of
Data , , Magisterial District Judge
My commission expires first Monday of January,
| SEAL
“AOPC A11G-Rev.078 Page 1 of 2

Rl OF LS
ei

 

 

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 23 of 31

  

POLICE CRIMINAL COMPLAINT

 

 

 

 

« AFFIDAVIT CONTINUATION PAGE
Bocket Number: Date Filed: OTN/LiveScan Number: . Complaintincident Number —
Lf. X359603-6 . PA2020-1471024
. First: . Middia: Last
Osfendant Name: Jaceb : Aaron COBLENTZ

 

 

 

 

 

AFFIDAVIT of PROBABLE CAUSE CONTINUATION

i then ardered COBLENTZ out of the vehicle to conduct a DUI investigation. The driver's door of the vehicle was already open and
COBLENTZ was saated In the driver's seat, COBLENTZ then refused to exil the vehicle stating | had to have a warrant to have him

exit the vehicle, | then began fo remove my department issued Tas mit's holster and COBLENTZ immediately complle
exited the vehicle.

K threat Uuder- Deroac Que. pocess

| ordered COBLENTZ to go sit on the bumper of my vehicle, While COBLENTZ was walking to my vehicle, | observed his walking to Go
be staggered, COBLENTZ had trouble maintaining his balance. | observed COBLENTZ’s yes to be bloodshot and glassy, as wellas °° 2”
his pupils to be extremely dilated.

| then began to ask COBLENTZ questions about if he had consumed any alcofiol or drugs tonight COBLENTZ related that he
Would “invoke his fifth amendment right" and would not answer any quastions. | then asked COBLENTZ to submit to Standardized
Flaid Sobriety Test's (SFST's), COBLENTZ asked me if he. was required by fav to complete the SFSTs. | advisad COBLENTZ that
there was no lagal requirement to complete SFST's. COBLENTZ then refused to do any SFSTs, it was clear from COBLENTZ's
demeanor, actions and speech that he was under the influence of a contrelled substance,

COBLENTZ's warrant was then confirmed, and he was taken into custody for DUI, driving on a DU! suspended drivers license and

his warrant. While handcuffed, COBLENTZ began fo argue me about the definition of "driving" and “operallng" a vehicle and began to
insist he wasn't “driving" by definition.

Search of COBLENTZ's person Incident to arrest revealed an orange pill bottle in his right feg pocket, The pill boltle contained
Suspected methamphetamine,

The vehicle required to be towed, A custodial inventory search of the vehicle yielded a bag of “Dank Guramies” that stated it was
cannabls infused on the bag and a bag of “Sour Infused Gushers" thal also stated on that bag that It was cannabis infused.

  
   

plied Consent/O'Connell Warnings on
Ing that | needed a warrant to get a
rom. COBLENT2 continued to argue.

 

   

ais ae = Ti Bece . we bg
Because GOBLENTZ has an aclive arrest warrant, itis cloar that he does not respond to Courldocuments as ordered. Whitein 9 =
transport, COBLENTZ also wauld not confirm his address, staling that the listed addrass is his "domicile" but could nat relate if he gets
mail there. . Peete .

“ere ns
Ms

Based an tha information set forth above, | request that Jacob COBLENTZ answer to the charges before him \. Sop

 

 

Yjoc: el Aves FE ozo)

{Signattte of Affiant)

 

AOPG 441C - Rev. 07/18 Page of A

BRO
5 3 Case 2:21-cr-00179-WB Document 1 Filed 04/28/21 Page 24 of 31 °°* ore

 

COMMONWEALTH OF PENNSYLVANIA

  

» RQUOE Crummua COMPLAINT

 

 

 

 

 

 

 

 

. ATH OF PEANSYLVANIA
GOUNTY OF: SHESTER Ss #¢
Magisterial District tener 15-3-05 QNAME and ADDRESS):

+] MDG Name: Hon. SCOTT MASSEY : AARON - ont * SOBLENTZ

- | Address: | ‘305 SOUTH SRD STREET | : ee et

. Sieitis Hae -fitfams Gen.
PENNSYLVANIA 19983 7104 OCTORARA TRAR. "

Telephone: G10°932-4305 PARKESBURG . " i :
‘Wstencen

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

] GoDefendantiay F]
— Dam Efex [ittstreameitcen _ Liusaven
ony 8 ton stapentc Ci vemewn
HAIRGOLOR [lea Gayy PinmG@etfasie) Lisvesy Linwe@m | Circiverk) Gdano@nn)
Pi mk g@eag Ploxsw=e Fiwsqey Chaxqkip (Joan (iren} LL) re eres)
[) 8th (Blonds / Stmcberry}
EYECOLOR lemma Liew Se Ll cra (Gemy Lica ica) 7
Eg Haz Giant) (Cy man (atereon (Jean. @taticntored) {Loe cusooney
DNA ves no [DNA Location : 35
FeiNumber | G42019FR3 S80 Nombor |} FR, HEIGHT fit.
Gefendant ¥ingerprinied bd ves LImo 6 | “oo
Fingerprint Claselficatier: |}
DEFENDANT VEHCLE INFORMATION
Plated State [fiazmet aciean Sichec OAR) . | Comal Vel. ke. Schoot Veh. NCE Veh. Cada Re
| 2HKW142 | PA Oo oo, O 0 . same
VIND eo ~TYear” Ta BMadet Style = Gator as Def,
4B7THFIGZ0KS1020297 7 boDGE RAM 7500 ml RED / BLACK
c Aaltice of re A of for the eproved [[Disapproved because: naa muncinscty
Steen ot Anoney tt Gomenmernite- Pioess tr fps a ee
Pry Degteeyy banners

 

 

  
      

oO | accuse the defendant whose nanie Is tener bo ine but whois desalted aa __

g Sse em arco mtn hl hae
as John Qua or dane Dos. mee ue if

with violating the penal iaws of the Commonwaaith of Pennsylvania at: ,.. . °* 100 PONDS EDG'

: .
‘in CHESTER County AS
Case 2:21-cr-00179-WB Document 1 Filed 04/28/21 Page 25 of 31

 

 

 

 

 

 

 

a
POLICE CRIMINAL COMPLAINT
Dockat Number: Date Filed: | OTWLiveScanNuniber , Complainiinetitert Number |.
ye X359603-6 | PAzo20-147 1024
DefendantName | FSE [AARON Le |

 

 

 

 

 

The acts committed by the accused are described below with each Act of Assembly or statute alleg

violated, if
appropriate. When there is more than one offense, eath offense sito nu
(Sei forth a befol eumenaiy of the fects outictsal ta esivien the defendant af the nmture of the cttentets) charged. A ciation to the statuicts) allegedly violated, without mare, i ix noi sulicient, ina
eae A eee

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~~ pa qas0tA sasozA 18903 Number of Victims Age 60 cr Older: 0 ww
Lead | 1 [3802 [Oe ofthe [Tile 75,PAVehicleCode [1 |F {| 5403 210 .
-Offense'® Secliin Subsection PA Sinus (Tee) Cousts Gade NOHTOffensaCeda — UCRINIBRS Gade
Peantay Data oie
{iW appticabiey Rasher _Dimtemate Ll dotety Zone work zone

 

 

 

 

 

 

Statute Description {include the name of statute or ordinance):
—.| Oriving Under the Influence of Alcohol or Controlled Snes —_—
Acts of the accused associated with this Offense:

IN THAT, on or about said date THE DEFENDANT, did dvs operate or was in actual physical control of the
iovement of a vehicle namely, a 4999 Red and Black Ram 1500 Pickup Truck Bearing Pennsylvania
registration ZHX1742 while under the influence of a drug, or combination of drugs to a degree which impaired THE]
DEFENDANT'S ability to oe drive, operate or be in actual physical contra! of the movement of a motor vehicle,

 

 

 
   

of the PA Vehicle Code.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offense 18908 A T9028 recaz Nuniber of Victims Age Gor Qider: 0 i+
__ bent 2_ [780-113 [@)6) | otae | Tile35, CS. D.D.CA 2  {M_ 43572 1a y35A
Otee# Secon = Subsnifion PA Statuti (Title) Comis Gide @ICOnensaCeds — UCRATARS Code
Br appticable) Hanber Limteate [J] sefy zone Ci wart zone.

 

 

 

 

 

 

Statute Description {include the name.of statute or ordinance):
The Controlled Substance, Drag, Device and Cosmetic Act: Prohibited Acts; Penalties

 

 

Acts of the accused associated with this Offence:

      
    

  

eet BUT Salt fo ee

under ef the Controlled Substance,

   
   
  

 

 

 

 

 

 

f rug; epS ath Sit - Act, hor nore arb he et : a sd by’ vane DT fate Siate pee Bare a a parson gneet gb
5. fingly or intentionally possess 355 a controlled or counterfeit substance, which was not obiained directly from, or |.”
* \ pursuant to,.4 Valid prescription cider or order of @ prac . in violation of Section 780-143(4)(16) of. the PA
AGontrotied § Substance, Drug, Device’ and ‘Cosmetic Act.
eS —— nae
_ °°
AOPG 412A - Rev. 78 ( i Pagegh ot 7
 

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 26 of 31

 

 

 

 

 

 

POLICE CRIMINAL COMPLAINT
ia PARAATION 3,
Defendant Neme | Taos COBLENTZ

 

 

 

 

 

cts comm tibed below with each Act of Assembly or statute allegedly violated, if
appropriate. When there is more than one offense, each offense should be numbered ch ogically.

{el Gxt arto surnameny of fhe farts suite bo matvian the detertdant ef ve esate of thn eAfonsate) charged A clatina tothe statvte(s) aliegedty whotaied, what nore, ts eet sztctent. ia
SURIHANY Se, Fou mms Ge Hen Specie medion cred suheecTioniAy ef Wan etetteg 3 ox excStaxace cngy winter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

offense x 10001 A "165028 19003 Number of Vitime Age 60 or Glter: OLY
Lead? 3 1780-113 [{9)}02) | oe | Tile35, CS.DD.CA. 1 [er {3550 260/350 |
- Offanse#  . Sectign —»-Suhenction PA Staton (Fate Gomis Grads NCICCEemeteds  — UCRINERS Code
PennDOT Data Retdent 7
{if applicable} Rember CD tntacstate La setery zens "Dd worxzano
Statute Description (include the name of statute or ordinance):

 

The Gontrolied Substance, Drug, Device and Cosmetic Act: Prohibited Acts: Penalties
Acts of the accused associated with this Oifense:

 

 

a possess with intent to use, drug paraphematia,
namely, clear plastic bag and pil? batife, for the purpose of planting, propagating, cultivating, growing, harvesting,
manufacturing, compounding, converting, Producing, processing, preparing, testing, analyzing, packing, =~
répacking, storing, containing, concealing, injecting, ingesting, inhaling or cthenwise iatroaducing into the human
body a controlled substance, that is fo say Wie DEFENDANT da] possess the above described paraphemalia for

ie purposes of storing and containing a controlled substance, in violation of Section 780-11%{a)(22) of the PA
Controlled Substance, Dnig, Device and Cosmetic Act.

   
    
  
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inchoate Attempt Soltsitatioy Conspiracy
[offense 1B25t A isa aan
_O .
led? } - 4 |es03.; ; ofme | Tile 7S, PA Vehicle Code 1 jo [seco .
Offenses Setfon © Subsection PA Steines (Tabe} Gomis Grade NOGCfnseCods — UGRINIERS Code
" Ohappiizable} Nomber CY etestes Pl sstoy zone E Work Zone
Statute Description (include the name of statute or erdinance):
_| Habitual Offenders fe y
Acts of the accused associated with this Offense: f

iN THAT, on or about said date, HE DEFEN did drive a motéfelicte on any highway or tratitfay of Hct
Commonwealth while being a habitual offender whose habitual offender's operating privilege is suspended,
evoked, or canceled, in violation of Section 6503.1 of the PA Vehicle-Gode... 4 we .

t :
| POs chy Piet Sheree a
his er Pie ba f of

 

 

    

he yee xy

t

9

 

AOPC 412A~ Rev. 7H8 an Page 3 of 7

Aa ok 2g
ASO 2G
 

 
 
 
  
  
  

Docket thenher:

 

Defendant Nane
ett ef

 

 

 

 

The acis committed by the accused
atl, When ther

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

nt of a Schedule | or nonprescribad 1 Schedute It or fi
G33, No. 64), known as The Controfied Substance, Drug,
lof blood or breath and Who drives a motor vehicle on aaty
serson's a i

Prviege is suspentiad or revoked as
FOF @ violation of section 4802 of for

section 3731 or is suspended under
Section $731, *

 

 

 

AOPC 412A—Rev.7Hg -

 
 

Case 2:21-cr-00179-WB Document1 Filed'04/28/21 Page 28 of 31

LS

SS POLICE CRIMINAL COMPLAINT.

 

 

 

 

 

 

 

Dacket Number: Date Filed: OTMiiveSean Mumba Coamplaintiincident Number
ii X359603-6 _ | PAQOM-1471024 | ok

stemetamt Maree | Furst: | deter Last

Defendant Name | JACOB AARON COBLENTZ

 

 

The acts committed by the accused are described below with each Act of Assembly or statute allegedly violated, if

appropriate. When there is more than one offense, each offense should be numbered chronologically.
(Set forth 8 darted surmsnary of thetacls suliclent to advise tha defendant of the natute of the offense(s) chemged. A cation to the etatutale) allegedly viokiled, without moos, [9 fat suificlent. In a
Summary casD, youmust che Rie speciic section(s} and sebsuctionts) of ten statinels} ar ontksancnty) afegnity ectaied,

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

inchoate {(-] Altempt [] Sotctation L) Conspiracy a
Offense 18901A 189024 19903 | Number of Viclling Age 60 or Older. 0. ye
D a
Lead? 7 |s7i4 |e atthe | Vite 75, Pa Vehicle Code 44 31s |eage
Offense # Geciion  Sobsection FA Statute (TRe} Couts Grafa NCIC Offense Coda UCRUNIBRS Code

PanaiOt Data ‘Acckderk

‘Qf applicatie) Nandber Di taterstate D1 setety Zone EC} work zone
Statute Description {include the name of statute or ordinance): :
Careless Driving

 

Acts of the accused associated with this Offense:
IN THAT, on or about said date, THE DEFENDANT did drive a vehicle in careless disregard for the safely of

persons or property at 100 Ponds Edge Drive, West Nottingham Township by driving under the influence, In
Wiolation of Section 3714{a)} af the PA Vehicle Cade.

 

4 a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-inghoats Altemat Selclizston Conspiracy
offense — 18901 ta902A 78.203 Number of Viciims Age 60 or Older: 0
Sx —
Lead? 8 13738 [@) sf. ots | Title 75, PA Vehicie Code 4 Ss | !
Offense # Section Subsectan PAStinta (mej Gounis Giada NCiGOtenseCode UCRINIBRS Coda
PennDOT Data Acckient |
(if appiteable) Number EH toterstate (] safaty zone (i werk zone

Statute Description (include the name of statute or ordinance):

Reckless Driving

 

Acts of the accused associated with this Offense: .
| N THAT, on or about said date, THE DEFENDANT did drive a vehicle in wilful or wanton disregard for the

 

 

 

 

__ [safety of persons or property, in violation of Section 3736(a) of the PA Vehicle Code.

 

 

hens as Ue Ae J.

 

 

AOPG 412A ~ Rev. 7/18 Page ot 7

~Apk—29
RIA LG
amas

Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 29 of 31

 

£
if.

POLICE CRIMINAL COMPLAINT

 

 

 

 

 

 

 

“_ . ai | : her Complaintiincident Number
n X359603-6 . | PAzozot47in2d'
défernfant Marke | First Middle:
“ haus AARON GOBLENTZ

 

 

The acts committed by the accused are described below with each Act of Asse
appropriate. When there is more than one offense,

each offense should be

mbly or statute allegedly violated, if
numbered chronologically.

ESet Fath Enka eary of Ges sete to ache th dotnet te rate ofthe oftnce( charged, Actin a the satue(s egedty vated, witout oy, isnot sufficlenLina -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{inchoate Aitempt Soilcitation [C] . Conspiracy : . : | a2
Offense 18901 19024 fasoa Number of Victims Age 60 or Older: O_o.
no | D —-
Lead? 9 [4703 |@ oftis [Tile 75, PA Vehicte Code 1 S j;s4e9
Ofensa# Sectign Subsection PAStO Ha} __ Counts Grade NCIC Olfanse Code UCTINIBAS Coda
PesnlOT Daia Ancient
{if appicabtey Kimber [1 toteretate [I satety zone C1 work Zone

 

 

 

 

 

 

Statute Description (include the name of statute or ordinance):
Operation of Vehicle Without Official Certificate of Inspection

 

 

ating of greater than 17,000 pounds for which a Type BD biennial

move a trailer required tc

operate 4 mass transit veh
7 of the PA Vehicle Code.

j=

Acts of the accused associated with this Offense:
THE DEFENDANT did drive a motor vehicle required to bear current

vith a gross weight or gross vehicle weight _
Hificate of exemption has been issued, of did
this Commonwealth on a highway, or did
certificate of inspection issued under Chapter

ear current registration plates issued by
@ without displaying a currently valid

Ga

 

 

4

 

 

AOPG 412A — Rev. 7/48

Page hot a

RP OF LO
Case 2:21-cr-00179-WB Document1 Filed 04/28/21 Page 30 of 31

 

"POLICE CRIMINAL COMPLAINT

 

 

 

 

 

 

‘| Ducketitumbe; | neterteg: | OTNiLveScan Nurhbar . | Complalntineldent Nambar
j fae X359603-6 | Paz020-1471024:,
Defendant Neme JACOB - . co

 

 

 

. 2, Lask thata warrant of arrest or a Summons be issued and that the defendant be required to answer the dete pre.
charges ! have made. aQPer &

 

9. | Verify that the facfs set forth in this complaint are true and correct to the best of my knowledge or ay”
information and belief. This verification is made subject to the penalties of Section 4904 of the Crimes *
Cote (18 Pa.C.S.§4904) relating to unswor falsification to authorities, —————

4. This compigint consists of the preceding page(s} numbered 4. through Zz

5. | certify that this filing complies with the provisions of the Case Recaris Public Access Policy of the.
Unified

nified Judicial System of Pennsylvania that require filing confidential information and documents
differently than non-confidential information arid documents.

The acts commited by the accused, as listed and hereafter, were against the peace and dignity of the

Commonwealth of Pennsylvania and were contrary to the Act{s) of the Assembly, or in violation of the statutes _
cited. oan re ae

; s
(Before a warrant of arrest can be issued, an affidavit of probable cause must he completed, swarnto 4,

before the issuing authority, and attached.) | eaten
Pleo Lh rap E/yOU * m

18 OCTOBER, 2020 ‘i
Tire)

   

 

AND NOW, on this date, lolul? o.. : 1 certify that the complaint has been properly
completed and verified. An affidavit of probable cause m co @ Warrant can be issued,
8305

 

 

Pi

 

SEAL

 

 

 

 

AOPC 442A — Rev. 7/18 Page / of _/

RG of AO
Case 2:21-cr-00179-WB Document 1 Filed 04/28/21 Page 31 of 31

 

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT

 

0001

————
——————_
EEE
ll
—_
——————=STT=
See
Seas
—==!=
—_—_————
SSS
SEE
SSS
—SS====
_———
—_—_—S=

ou
v

os's$

>-OnNc

e

id hOQny
_
$

20-020 Iusoe.
iva avi

_

 
